

Exhibit 10.4
 
 

 
TO:
Lori Lipcaman
 
FROM:
Dr. Gerald Paul
 
SUBJECT:
Compensation Matters
DATE:
August 23, 2011
CC:
Marc Frohman
     



 


 


 
Dear Lori:
 
 
I am pleased to inform you that in connection with your appointment to your new
position as Executive Vice President and Chief Financial Officer of Vishay
Intertechnology, Inc. (“Vishay”), the Board has approved an increase in your
base salary to €325,000, effective on September 1, 2011.  In addition, your
maximum bonus opportunity has been increased to 50% of your base salary.  This
50% maximum bonus opportunity will apply to years beginning with calendar year
2011 and will be determined based on such corporate and personal objectives and
goals as are communicated to you from time to time.
 
 
On August 17, 2011, you were granted 2,661 time-vested restricted stock units
(“RSUs”) and 7,982 performance-based restricted stock units (“PBRSUs”), under
the Vishay Intertechnology 2007 Stock Incentive Program (the “Stock Incentive
Program”).  The RSUs will vest on January 1, 2014, subject to the satisfaction
of the applicable service condition, and the PBRSUs will vest on January 1,
2014, subject to the satisfaction of the applicable service and performance
conditions.  Commencing on January 1, 2012 and on each January 1 thereafter
during the term of your employment, Vishay will grant you an annual equity award
under the Stock Incentive Program (or any successor plan or arrangement thereof)
having a value approximately equal to 25% of your base salary on such date.
Twenty-five percent of each such grant shall be in the form of RSUs, and 75%
shall be in the form of PBRSUs. The fair market value of Common Stock as of
January 1 of a year for purposes of determining the number of RSUs and PBRSUs to
be granted shall be equal to the closing price of such stock on the New York
Stock Exchange on the trading day immediately preceding such January 1. Subject
to your continued employment with Vishay, the RSUs and PBRSUs shall vest on
January 1 of the third year following their grant, provided that, in the case of
the PBRSUs, only to the extent the performance criteria applicable to the PBRSUs
are realized.
 
 
Except as otherwise described in this letter, the other terms and conditions of
your employment will continue on the same basis as in effect before your
appointment to your new position.
 

Vishay Europe GmbH
Geheimrat-Rosenthal-Str. 100, D-95100 Selb, Germany,  Phone (49) 9287 71-0, Fax
(49) 9287
8188                                                                                   Amtsgericht/County
Court Hof HRB 1480, Geschäftsführer/Managing Directors: Dr. Gerald Paul, Dieter
Wunderlich, Gert Tronich, Werner Gebhardt,        Arnold Rohr, Sieglinde
Janker-Buecherl, Vorsitzender des Aufsichtsrats/Chairman of the Supervisory
Board: Rainer Kropf
www.vishay.com
             ONE OF THE WORLD’S LARGEST MANUFACTURERS OF DISCRETE SEMICONDUCTORS
AND PASSIVE COMPONENTS







 
 

--------------------------------------------------------------------------------

 
   















 
So that we may have a record of your acceptance of these changes to your
compensation, please countersign the attached copy of this letter and return it
to Marc Frohman by pdf or fax.
 
 
Sincerely,
 
 


 
 


 
/s/ Gerald Paul
Dr. Gerald Paul
 
 
Chief Executive Officer
 
 


 
 


 
 
ACKNOWLEDGED AND AGREED
 
 


 
 


 
 


 
/s/ Lori Lipcaman
Lori Lipcaman
 





 
Vishay Intertechnology, Inc.
Corporate Headquarters  63 Lincoln
Highway,  Malvern,  PA  19355-2120  U.S.A.  Phone  610-644-1300   Fax  610-296-0657
 





 
 
